Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “drive input” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Following on the heels of Liebel-Flarsheim v. Medrad, this case reaffirms the principle that the full scope of a claim must be enabled. Enablement of a single embodiment is not sufficient. As a matter of law, enablement of the novel aspects of an invention must be enabled by the specification even if implementation would have been within the PHOSITA’s skill level.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 


Specification

The title of an invention should clearly and comprehensively reflect the subject matter and kind of the invention for which protection is sought, in other words the title should be commiserate with the claimed invention.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


In re cl. 4, 10:
Lack of positive antecedent basis for “the hydraulic circuit” (cl. 4), “the face plate” (cl. 10).




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11-19, 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunn et al (WO 2019113672).

It should be noted that the recitation “to be," "allow," “movable,” "configured to” etc. is considered as merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 

Since it is the language itself of the claims which must particularly point out and distinctly claim the subject matter which the applicant regards as his invention, without limitations imported from the 


    PNG
    media_image1.png
    397
    613
    media_image1.png
    Greyscale

“In order to provide the best damping force, preferably the electronic control system is arranged to change the control signal to decrease the lifting force to a value less than said set value. The header will therefore accelerate downwardly in view of this reduced lifting force until the header reaches the ground whereupon the downward acceleration is halted and the control system reapplies the set value.

 floating movement. That is, when the header has been riding on the ground with no float required, and when a dip in the ground requires that the header fall to the lower ground level, the lifting force can be rapidly decreased so as to assist the downward movement of the header using the weight from the header. Also the electronic control system can be arranged upon detection of an end of said acceleration in said downward floating movement, that is the header has re-engaged with the ground, to change the control signal to increase the lifting force to dampen said downward movement.”

1. An agricultural vehicle header suspension comprising: 
a frame (1s frame 64); 
a plurality of supports (such as, but not limited to, lower arms 108), each of the plurality of supports extending from a respective proximal end at the frame to a respective distal end located forward of the frame (shown/taught above); 
an anchor plate (2nd frame 65); 
a frame pivot (hinge 66) joining the frame to the anchor plate to be rotatable about a frame pivot axis (shown/taught above); and 
a frame actuator (cylinders 71) connected between the anchor plate and the frame and configured to resiliently hold the frame at a predetermined position relative to the anchor plate, and to allow the frame to move through a range of motion relative to the anchor plate, upon compression or extension of the frame actuator (intended use / capability of the hydraulic systems 80, 81).

2. The agricultural vehicle header suspension of claim 1, wherein the frame actuator comprises: at least one single-acting hydraulic actuator (71) joining the frame to the anchor plate; and 
a hydraulic circuit (hydraulic system 80) connected to a drive input of the frame actuator, and comprising an accumulator (761) in fluid communication with the drive input (control system 81), the hydraulic circuit being configured to allow the frame to pivot relative to the anchor plate about the frame pivot axis by displacing a quantity of hydraulic fluid from the at least one single-acting hydraulic actuator to the accumulator (pg. 65, ln 15-19).

3. The agricultural vehicle header suspension of claim 1, wherein the frame pivot joins a lower end of the frame to the anchor plate (shown/taught above), and 
the frame actuator is located above the frame pivot and joins an upper portion of the frame to the anchor plate (shown/taught above).

4. The agricultural vehicle header suspension of claim 1, wherein the hydraulic circuit comprises a resistance controller configured to selectively change at least one of a spring rate or a damping rate of the frame actuator (float force restriction, control system as taught above, dampens the flow rate).



6. The agricultural vehicle header suspension of claim 1, wherein the frame actuator comprises a mechanical or pneumatic spring (already addressed above).

The following are already addressed above, unless otherwise noted:
“a header including a crop cutting system and at least one ground engaging component for providing a supporting force from the ground; a support apparatus located between the feeder house and the header for supporting the header so that a proportion of a supporting force to counterbalance the weight of the crop component is supplied by a lifting force from the support apparatus and a remaining portion is supplied by the ground engaging component caused by ground pressure on the ground;”

7. A header configured to be attached to a feeder housing of an agricultural combine (taught above), the header comprising: 
a frame, a plurality of supports, each of the plurality of supports extending from a respective proximal end at the frame to a respective distal end located forward of the frame, an anchor plate configured to be secured to the feeder housing, a frame pivot joining the frame to the anchor plate to be rotatable about a frame pivot axis, and a frame actuator connected between the anchor plate and the frame and configured to resiliently hold the frame at a predetermined position relative to the to allow the frame to move through a range of motion relative to the anchor plate, upon compression or extension of the frame actuator (cl. 1).

8. The header of claim 7, wherein the frame actuator comprises: 
at least one hydraulic actuator joining the frame to the anchor plate; and a hydraulic circuit connected to a drive input of the frame actuator, and comprising an accumulator in fluid communication with the drive input, the hydraulic circuit being configured to allow the frame to pivot relative to the anchor plate about the frame pivot axis by displacing a quantity of hydraulic fluid from the frame actuator to the accumulator (cl. 2).

11. The header of claim 7, wherein the at least one hydraulic actuator is a single-acting hydraulic actuator (cl. 2).

12. The header of claim 7, further comprising a control system configured to selectively operate the frame actuator to resiliently position the frame at a predetermined position relative to the anchor plate (80 and/or 81).

13. The header of claim 12, wherein the control system further comprises a resistance controller configured to selectively change at least one of a spring rate or a damping rate of the frame actuator (cl. 4).

14. The header of claim 7, wherein the frame actuator comprises a mechanical or pneumatic spring (cl. 6).

15. The header of claim 7, wherein one or more of the supports comprises a movable support having a respective proximal end movably attached to the frame and a respective distal end movable along an arcuate path relative to the frame (intended use / capability is shown/taught above).

16. The header of claim 15, wherein all of the supports comprise a movable support (shown above).

17. The header of claim 7, further comprising a cutter bar (128) attached to the respective distal ends of one or more of the supports.

“Figure 1 shows the present invention utilized in connection with the self-propelled windrower 100, however, it will be appreciated that the principles of the present invention are not limited to a self-propelled windrower, or to any specific type of harvesting machine having a header. The figure shows windrower 100, which comprises a tractor 102 and a header 104. The header 104 is pivotally attached to the front end of the frame or chassis 106 of windrower 100 such that it can move up and down with respect to chassis 106.”
combine harvester where the combine tractor is shown at 300 and includes a feeder house 301 which can be raised and lowered so that front end is moved up and down under control of the combine electronics and a height sensor which detects the position of the header 104 relative to the feeder house. A main frame 303 is attached to the feeder house for movement therewith. A header frame 304 is carried on the frame 303 by float cylinders 116 as described herein. Thus the header can float up and down and can twist side to side on the two cylinders 1 16 each on a respective side of the feeder house. For completeness it will be noted that the header is a draper header with side drapers 305 and a feed draper 306 located behind a cutter bar 128 and a ground engaging skid 114.”

18. An agricultural combine (see teaching above) comprising: 
a chassis configured for movement across a surface (see teaching above); a feeder housing having a proximal feeder housing end movably attached to the chassis, and a distal feeder housing end located remotely from the chassis (301); 
a feeder housing actuator configured to raise and lower the distal feeder housing end relative to the proximal feeder housing end (see teachings above); and 
a header (104) attached to the distal feeder housing end, the header comprising: 
a frame, a plurality of supports, each of the plurality of supports extending from a respective proximal end at the frame to a respective distal end located forward of the frame, an anchor plate secured to the distal feeder housing end, a frame pivot joining the frame to the anchor plate to be rotatable about a frame pivot axis, and a frame actuator connected between the anchor plate and the 

19. The agricultural combine of claim 18, wherein the frame actuator comprises: at least one single-acting hydraulic actuator joining the frame to the anchor plate; and a hydraulic circuit connected to a drive input of the frame actuator, and comprising an accumulator in fluid communication with the drive input, the hydraulic circuit being configured to allow the frame to pivot relative to the anchor plate about the frame pivot axis by displacing a quantity of hydraulic fluid from the frame actuator to the accumulator (cl. 2).

24. The agricultural combine of claim 18, wherein the frame actuator comprises a mechanical or pneumatic spring (cl. 6).

“It will be understood that the conventional feeder house of the conventional combine harvester of the header system herein typically includes a centering system in which the feeder house is raised and lowered continually in a hunting action trying to maintain the height of the header support on the feeder house at a mid-height of the floating action. That is the center point is continually changing as the feeder house looks to maintain the header float height in the middle of the float range. However the intermediate area of center zone is generally at the middle between the upper and lower limits of floating movement. In a typical system, the floating action may be of the order of 6 inches in 

25. The agricultural combine of claim 18, wherein the feeder housing actuator comprises one or more double-acting hydraulic actuators (in order the feeder house  to be “raised and lowered continually,” the actuator is inherently is one or more double acting hydraulic actuator).


Claims 1-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patterson (AU 2019/200601).

Prima Facie Case: The patent office has the initial burden of presenting a prima facie case of invalidity. A prima facie case is adequately articulated by notifying the applicant of the reasons for its rejections so long as the explanation is not "so uninformative that it prevents the applicant from recognizing and seeking to counter the grounds for rejection." Chester v. Miller, 906 F.2d 1574 (Fed. Cir. 1990). This requirement comes straight from Section 132 of the Patent Act. 35 U.S.C. §132(a). 

There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. "[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence." Chester, 906 F.2d at 1578

Patterson teaches the claimed invention, including the capability to resiliently hold and/or allow the frame (header) to float (range of motion, dampened, controlled via inherent hydraulic control valve / accumulator / pump / restrictor or valve) with respect to the feeder house or feeder house faceplate or feeder house anchor plate (fig 5):

adapter 11 provides a center support for the header at a center frame portion 10A and comprises a frame 20 which attaches to the feeder house 12 and carries at its lower end a pair of forwardly extending pivotal arms 21 which 10 extend forwardly underneath respective ones of the frame members 15 of the header. The pivotal arms 21 can pivot upwardly and downwardly about a respective pivot pins 23 each independently of the other arm. Each arm is supported by a respective spring 24 carried on a respective stub arm 25 attached to the respective arm 21. Thus the spring 24 provides tension on the stub arm 15 25 pulling it upwardly around the pin 23 which acts to pull up the respective arm and provide a lifting force underneath the header at a lifting point partway along the respective frame member 15 and underneath the draper 18 and the table 16. The springs can be replaced by pressure controlled float cylinders which can provide a required float force by changing the pressure as required in the cylinder 20 to generate a required float force.

At the center of the adapter is provided a link 26 which extends from the frame 20 forwardly to the central bracket 19C of the beam arm support brackets. The link 26 is provided in the form of a hydraulic tilt cylinder which allows adjustment of the length of the cylinder thus pivoting the header forwardly 2019200601 30 Jan 2019 and rearwardly about the support point of the arms 21 on the underside of the header. Thus the attitude of the header, that is, the angle of the table 16 to the horizontal can be tilted by operation of the cylinder forming the link 26.”

[AltContent: textbox (Feeder house faceplate & anchor plate / adapter (11) float cylinder)][AltContent: arrow][AltContent: textbox (Feeder house cyllinder)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Hydraulic float cylinder between the anchor plate and the header frame)][AltContent: arrow]
    PNG
    media_image2.png
    329
    465
    media_image2.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-19, 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al (WO 2019113672), in view of Bomleny (2006/0254233), in further view of DeConinck (2016/0150716), in re cl. 20-23.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Dunn teaches the claimed invention above, except for:

configured to be connected to a faceplate of the feeder housing by a releasable connection (while an adapter / faceplate is shown / taught in Dunn, the alternate connection between the feeder housing face plate and the anchor plate is not shown).

Bomleny teaches that it has been well known to in the harvesting art to provide releasable attachment between the anchor plate (sub-frame 64) and the feeder house front end (face plate):

“[0027] The suspension system 60 includes a sub-frame 64 removably attaching to the feederhouse 20, one or more lower links 66, one or more upper links 68, one or more float cylinders 70, a float circuit 72, and a float valve 74. The illustrated embodiment employs two parallel lower links 66, each having a first end 67 pivotally attaching near the bottom of the sub-frame 64. Each lower link 66 extends forward and has a second end 67' pivotally attaching beneath the header frame 52. The illustrated embodiment uses one upper link 68, having a first end 69 pivotally attaching near the top of the sub-frame 64. The upper link 68 extends forward and has a second end 69' pivotally attaching high on the header frame 52.”

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the connection arrangement of Dunn with the teachings of Bomleny, because it would not have been outside the skill that to releasably attach the anchor plate to the feederhouse face plate, as taught in Bompleny, in order to provide quick assembly / connection.

10. The header of claim 7, wherein the frame pivot axis is parallel to a pivot axis of the faceplate (obvious from the combination).

20. The agricultural combine of claim 18, wherein the distal feeder housing end comprises a faceplate mounted on a faceplate pivot to be rotatable about a faceplate pivot axis, the faceplate being rigidly connected to the anchor plate by a releasable connection, and wherein the agricultural combine further comprises a faceplate actuator configured to rotate the faceplate about the faceplate pivot axis (not shown).

DeConninck additionally teaches an actuator between the feeder house faceplate and the anchor plate:

[AltContent: textbox (Faceplate & anchor plate pivot actuator)][AltContent: arrow]
    PNG
    media_image3.png
    452
    555
    media_image3.png
    Greyscale

Dunn & Bomleny with the teachings of DeConninck, because it would not have been outside the skill to be able to adjust the angle of the anchor plate / header adapter, in order to provide greater maneuverability.
 
21. The agricultural combine of claim 20, wherein the feeder housing actuator comprises a first group of one or more double-acting hydraulic actuators, and the faceplate actuator comprises a second group of one or more double-acting hydraulic actuators (obvious from the combination, ref. 21 in DeConninck to be a single / double acting actuator).

22. The agricultural combine of claim 20, wherein the frame pivot axis is parallel to the faceplate pivot axis (obvious from the combination).

23. The agricultural combine of claim 20, wherein the faceplate actuator comprises one or more double-acting hydraulic actuators (shown in the combination, DeConninck, ref 21).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Dunn et al (CA 2962674) teaches a frame actuator (float cylinder(s) 116 and/or 117) connected between the anchor plate (frame 106, any type, including feeder type; pg. 21, ln 8-9) and the frame (header frame) and configured to resiliently hold the frame at a predetermined position relative to the anchor plate, and to allow the frame to move through a range of motion relative to the anchor plate, upon compression or extension of the frame actuator (dampening / hydraulic fluid control, pg. 6, ln 18-22; pg. 7, ln 1-9; pg. 23, ln 3-17; pg. 24, ln 14-18; pg. 26, ln 8-18).

Bomleny et al (2007/0214760) teaches an adjustable / controllable upper link / actuator (68) (par. 48) between the feederhouse interface plate and the header frame (figs 2-4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671